DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in this office action.

Response to Arguments
Applicant’s arguments filed on March 1st, 2021, with respect to claims 1-20 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdraw. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-20 are allowed over the prior art of record. 

Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2012/0283855 issued to HOFFMAN et al. (hereinafter as “HOFFMAN”) in view of U.S Patent 6,308,177 issued to Israni et al. (hereinafter as “Israni”) in view of U.S Patent Application Publication 2012/0254226 issued to Shaw et al. (hereinafter as “Shaw”) in further view of U.S Patent Application Publication 2011/0124388 issued to Seth Eisner (hereinafter as 

determining, based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon, wherein said polygon is defined based on a buffer distance from said coordinates of said workout route, and includes points that lie within and outside of said rectangle;

	With regards to the above limitation, U.S Patent Application Publication 2012/0283855 issued to HOFFMAN et al. (hereinafter as “HOFFMAN”) teaches a user to record and track athletic activity using a mobile device based on location determination system like a global positioning system (GPS). HOFFMAN retrieves each user’s route to be recorded and store as part of the workout data based on the user’s review. The system saves each route according to the user’s track run and the map includes all the markers to identify the locations of the routes in the list. The map includes the latitude and longitude coordinates in which includes the different routes that have been run by the users. The system provides a leaderboard and provides the ranking on how many times the user runs across the identified tracks. HOFFMAN is the closest prior art to teach collecting workout routines associates to the route data that consists of longitude and latitude data, however HOFFMAN does not explicitly teach the , based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon”.  Thus, previous systems utilizes comparing a user’s performance with different courses which can be computationally intense and require significant technology involvement, thus the claim invention is trying to solve this issue by performing a technique in which compares the list of the GPS points of the current user’s route with the other number of courses. To perform this technique, the system must create a “bounding box” as shown below in Fig. 10A. 

    PNG
    media_image1.png
    347
    607
    media_image1.png
    Greyscale

	This would cause the list being retrieve to reduce the number of candidates to be compared. The system creates a rectangle in which overlaps the first route data in four sides of the rectangles in which consists of the “eastern”, “western”, “northern”, and “southern” coordinates of the data. Based on the creation of the rectangle and the 

	Also, U.S Patent 6,308,177 issued to Israni et al. (hereinafter as “Israni”) teaches a method and system comprising of providing storage of geographical data by retrieving the geographical data and dividing it into separate parcels. Israni is the closest prior art to teach creating a rectangle over coordinate data. Israni indicates on Col 12, lines 30-43 that the node calculation receive is part of the geographical data in which calculates route data for each of the plurality of nodes by creating a minimum boundary rectangle for the geographical data. As shown below in Fig. 4A and Fig 4B it shows a plurality of GPS data and that a boundary rectangle is formed by creating a rectangle on top to the GPS data to filter the other data. 

    PNG
    media_image2.png
    248
    396
    media_image2.png
    Greyscale

, based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon”. Thus, the claimed invention is trying to save computation resource by performing a threshold computation after performing the boundary rectangle on top of the coordinate points. Based on the creation of the rectangle and the original route in which is recorded and track, it would require the system to determine to compare the original route with candidate routes that are within the rectangle in such help retrieve candidate results and deliver a final list based on a filtering. Such method of utilizing boundary box method over an original route filters off unnecessary data and saves computation resource in retrieving the final candidate results of workout routine data.

	Furthermore, U.S Patent Application Publication 2012/0254226 issued to Shaw et al. (hereinafter as “Shaw”) teaches retrieving athletes data and comparing the performance of the data on the same geographical terrain. Shaw teaches predetermine courses within the rectangle by receiving a plurality of series of points on the map and determine the retrieve data from the cyclist on whether the user had run on the track before and comparing to a certain threshold based on the percentage of match. The rectangle shape can be expanded by adding tiles to the polygon shape to expand the track map when the user is moving beyond the terrain location. As indicated below in 

    PNG
    media_image3.png
    206
    409
    media_image3.png
    Greyscale

	Shaw is the closest prior art to teach the expanded polygon shape and comparing to a threshold. Shaw does not teach the novelty of the invention comprising of “determining, based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon”. Thus, when the claimed invention is performing to retrieve the filter list, the boundary rectangle is creating on top of the coordinate points and not a single track. Based on the creation of the rectangle, the original route is recorded and track and compare to the candidate routes that are within the rectangle in such help retrieve candidate results and deliver a final list based on a filtering. Such method of utilizing boundary box method over an original route filters off unnecessary data and saves computation resource in retrieving the final candidate results of workout routine data.

Furthermore, U.S Patent Application Publication 2011/0124388 issued to Seth Eisner (hereinafter as “Eisner”) teaches a location awareness system in which tracks multiple players in a sporting event and receives state and location information over the , based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon”. The novelty of the invention provides a way to filter route data when the individual is running in such that the users that run across the original route would be maintained on the list while the other individuals that ran off the original course would be filter out according to a threshold. Such method of utilizing boundary box method over an original route filters off unnecessary data and saves computation resource in retrieving the final candidate results of workout routine data.

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2005/0102097 issued to Tanizaki et al. (hereinafter as “Tanizaki”) and U.S Patent Application Publication 2008/0059935 issued to Mehrotra et al. (hereinafter as “Mehrotra”). 



    PNG
    media_image4.png
    607
    388
    media_image4.png
    Greyscale

Tanizaki teaches modifying the polygon shape according to find a specific match, however, Tanizaki does not explicitly teach the novelty of the invention comprising “determining, based at least in part on said second route data, a subset of said set of predetermined courses which have coordinates that are within said rectangle; comparing said subset to a polygon derived from said coordinates of said workout route to determine whether a threshold amount of said coordinates of said predetermined courses are within said polygon”. The novelty of the invention provides a way to filter route data in such that when the individual is running across the original route it would maintained the list based on the boundary rectangle. The boundary rectangle filters out unnecessary information for the other individuals that ran off the original course based on a threshold. Such method of utilizing boundary box method over an original route 
Mehrotra teaches a routing system in which provides way to optimize and evaluate routes to be consider. As shown in Fig. 8 below, the system performs a global routing search by determine presence of tracks and the system applies a boundary box over the segments.

    PNG
    media_image5.png
    845
    399
    media_image5.png
    Greyscale

Thus, when Mehrotra applies this boundary box to determine desire routes on the combined grid of the rectangle box over the routes. The concern is that Mehrotra does not explicitly teach modifying the polygon shape according to find a specific match in such adjust the polygon shape once the rectangle shape is created on the original route in such is compared to a threshold against the original route to determine candidate routes to be filter and return back the user. The novelty of the invention provides a way to filter route data in such that when the individual is running across the original route it would maintained the list based on the boundary rectangle. The boundary rectangle filters out unnecessary information for the other individuals that ran 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 7, and 13 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-6, 8-12, and 14-20 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

4/9/2021
/ANDREW N HO/Examiner
Art Unit 2162 


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162